Title: From George Washington to the Judges of the Pennsylvania Supreme Court, 20 April 1789
From: Washington, George
To: Judges of the Pennsylvania Supreme Court



Gentlemen,
[Philadelphia, 20 April 1789]

It affords me the most sensible pleasure to be informed that my accession to the chief Magistracy of the United States has met the approbation of my fellow-citizens in general, and particularly that of the Judges of the supreme Court of Pennsylvania.
Your recapitulation of the deliverance in which almighty God

hath been pleased, in some sort, to make use of me as his instrument, ought only to awaken my deepest gratitude for his mercies in the time past, and a humble reliance on them for the time to come. Feeling how greatly I shall stand in need of the patriotic assistance of every good citizen of America, the confidence they continue to express in the rectitude of my dispositions, will always be, as it ever has been, an unfailing source of consolation to me, in every hour of difficulty or distress—While the whole course of my past conduct will be a better security for my future transactions, than any verbal assurances I can give; I will only say that I should find myself singularly happy in contributing to realise the glorious work, which your partiality for me has been indulgent enough to anticipate, of establishing justice, ensuring tranquillity, promoting the general welfare, and securing the blessings of Liberty and Independence to the good people of our native country, and their latest posterity.
I intreat you to be persuaded, Gentlemen, That, although it was with the utmost difficulty I could prevail upon myself to enter again on the Stage of Public Life, yet, since I have done it, the unequivocal encouragement of support, given by the most respectable citizens and Magistrates, will tend very much to remove my embarrassments, and, I hope, to open the way for a prosperous Administration.

Go: Washington

